Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 13-14 recite “hot sterilization” and “pasteurization”. It is not clear what range of temperatures would be considered “hot”. It is not clear how this would be possible since pasteurization was commonly known to provide only a partial sterilization. It is not clear if full sterilization is required or not. It is not clear how an aseptic system could operate without sterilized conditions.
Claim 1 requires use of a sterilizer or sterile concentrate container, whereas dependent claim 7 also requires “a sterilizer” or “a sterile concentrate container”. It is not clear if these are the same elements from claim 1, or not. Claim 1 also requires the sterilizer to be a “hot sterilizer” limited UHT or pasteurizing, whereas claim 7 does not. It is not clear if other types of sterilizers can be used, or not. Claim 8 also 
Claim 8 recites a “hot sterilizer”. It is not clear what range of temperatures would be considered “hot”.
Claim 9 recites the sterilizer being “a pasteurizer”. It is not clear how this would be possible since pasteurization was commonly known to provide only a partial sterilization. It is not clear if full sterilization is required or not.
Claim 9 recites a “high pressure sterilizer”. It is not clear what range of pressures would be considered “high”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7-9 appear to include options which were excluded from parent claim 1 (ie sterilizers which were not UHT sterilization or pasteurization). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias [US 2012/0251681A1] in view of Clyde [Pat. No. 6,024,252].
Zacharias teaches an aseptic system for manufacturing beverages comprising a source of sterile liquid concentrate (Figure 1, #10, 7), a source of diluent water (Figure 1, #9), a non-thermal sterilizer for the diluent including filtration and UV energy (Figure 1, #2-3; paragraph 0061, 0072), an aseptic mixing component connected to the diluent and concentrate (Figure 1, #6; paragraph 0078), a dilute fluid outlet connected to an aseptic bottle filler (Figure 1, #6, 8; paragraph 0060), the concentrate including macro- and micro- ingredients such as juice, minerals, and flavors (paragraph 0058), at least one membrane filtration module (paragraph 0047), the use of potable water in raw or purified form prior to sterilization (paragraph 0024), a hot or non-thermal sterilizer for the concentrate (Figure 1, #7; paragraph 0077), the non-thermal concentrate sterilizer using ultrafiltration (paragraph 0077), and the beverage including soft drinks and carbonated beverages (paragraph 0011).

Clyde teaches a beverage dispensing system comprising an aseptic or sterile container holding a beverage concentrate (Figure 1, #2-3; column 1, line 19-34; column 3, line 62). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed sterile container into the invention of Zacharias, in view of Clyde, since both are directed to beverage systems, since Zacharias already included a sterilizer device for providing a source of sterile beverage concentrate (Figure 1, #7), since beverage systems commonly also used sterile containers as a source of sterile beverage concentrate as shown by Clyde, since the substitution of one known element (ie sterile container) for another element (ie sterilizer) would have yielded predictable results to one of ordinary skill in the art, and since a sterile container would have enabled the system of Zacharias to be located far away from the location of the concentrate production facility, as well as enabling year-round production when ingredients were “out-of-season”.

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. 
Applicant appears to argue that “hot sterilizer” and “high pressure sterilizer” were definite terms. However, the application does not provide a specific definition or range of temperature/pressure for these terms. Therefore, they are indefinite and one of ordinary skill would not be sure what range of temperature/pressure would be considered “hot” or “high”.
Applicant also appears to argue that a “pasteurizer” was a type of sterilizer. However, this would contradict the common meaning of pasteurizer and sterilizer which was conventionally used in the art. The term “sterilize” was conventionally defined as: to make free from bacteria or other living organisms. The term “pasteurize” was conventionally defined as: a process of partial sterilization. Sterilized products, such as a can of soup, are shelf-stable at room temperature; whereas a pasteurized product, such as milk, must be held in a refrigerated condition. Furthermore, aseptic systems required sterilized conditions, not pasteurized.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to incorporate the claimed sterile container into the invention of Zacharias, in view of Clyde, since both are directed to beverage systems, since Zacharias already included a sterilizer device for providing a source of sterile beverage concentrate (Figure 1, #7), since beverage systems commonly also used sterile containers as a source of sterile beverage concentrate as shown by Clyde, since the substitution of one known element (ie sterile container) for another element (ie sterilizer) would have yielded predictable results to one of ordinary skill in the art, and since a sterile container would have enabled the system of Zacharias to be located far away from the location of the concentrate production facility, as well as enabling year-round production when ingredients were “out-of-season”.
It is noted that applicant has also not provided any evidence of unexpected or unpredicted results which would be provided by using a sterile container as compared to a sterilizer device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792